DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on April 12, 2022.
The application has been amended as follows:
	In claim 38, lines 4-5, delete “irradiating the radiation by the radiation generating apparatus” and replace with --irradiating the radiation by a radiation generating apparatus that irradiates the radiation--
	In claim 45, line 4, delete “radiographing period in the radiation generating apparatus” and replace with --radiographing period in a radiation generating apparatus that irradiates the radiation--
	In claim 54, lines 3-4, delete “irradiating the radiation by the radiation generating apparatus” and replace with --irradiating the radiation by a radiation generating apparatus that irradiates the radiation--
Allowable Subject Matter
Claims 34-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a radiography control apparatus comprising: a hardware processor that: determines whether there is an anomaly that occurred during the dynamic-image radiography; and on determining that there is an anomaly, performs a predetermined anomaly operation; and an output portion that outputs the plurality of radiographs, as claimed in claim 34.  Claims 35-46 and 48 are allowed by virtue of their dependency on claim 34.
Prior art fails to disclose a radiographic imaging apparatus comprising: a hardware processor that: alternates accumulation of electrical charge in the radiation detecting elements and reading of the electrical charge accumulated in the radiation detecting elements repeatedly in a predetermined cycle when dynamic-image radiography by radiation is performed to acquire radiographs capturing motion within a subject; determines whether an anomaly occurred when the electrical charge was accumulated in the radiation detecting elements; and on determining that there is an anomaly, performs a predetermined anomaly operation, as claimed in claim 47.  Claim 49 is allowed by virtue of its dependency on claim 47.
Prior art fails to disclose a non-transitory computer-readable storage medium storing a program executable by a computer to cause the computer to perform control of processes comprising: a second process in which it is determined whether there is an anomaly that occurred during the dynamic-image radiography; on determining that there is an anomaly in the second process, a third process in which a predetermined anomaly operation is performed; and a radiograph output process in which the plurality of radiographs are output from an output portion, as claimed in claim 50.  Claims 51-54 are allowed by virtue of their dependency on claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Torii (US 2018/0055473 A1) discloses quickly detecting body movement during radiography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



April 12, 2022